DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 6 May 2022. Claim(s) 1, 3-10 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Sum is withdrawn in light of the submitted amendment which incorporates the indicated allowable subject matter of claim 2. The rejections for claims 3-9 are likewise withdrawn due to dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,958,289 to Sum et al. (hereinafter “SUM”).

(A) Regarding Claim 10:
		SUM discloses:
A turbomachine including a propeller (Fig. 4), and 
processing means configured for implementing a regulation method,
the regulation method comprising implementing at least a speed mode of operation and a β mode of operation for regulating a speed and a power of the propeller, 
wherein, in the speed mode, a setting of the propeller is controlled based on a desired propeller speed, while a fuel flow rate is controlled based on a desired torque (column 1, lines 24-29: i.e. during this mode the propellers are providing forward thrust), 
wherein in the β mode, the fuel flow rate is controlled based on the desired propeller speed, the setting of the propeller being defined at an abutment angle which limits the setting of the propeller in the speed mode and in the β mode (column 1, lines 36-45: propeller is providing reverse thrust)
the method comprising continuously calculating and updating the abutment angle during a flight based on parameters related to flight conditions estimated in real time (columns 9-10 section “propeller speed control”);
wherein the abutment angle is continuously calculated and updated by an estimation loop iteratively correcting the abutment angle based on the parameters related to the flight conditions estimated in real time, and a minimum power coefficient value estimated in design.
		NOTE ON CLAIM INTERPRETATION:
Claim 10 is a product by process claim and is treated in accordance with MPEP 2113. Specifically, claim 10 recites “A turbomachine including…processing means for implementing a regulation method, the regulation method comprising…” In accordance with MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, these limitations have not been given patentable weight. The patentability of a product, i.e. the turbomachine, does not depend on its method of regulation, i.e. continuously calculating and updating an estimation loop based on the parameters related to the flight conditions estimated in real time and a minimum power coefficient value estimated in design. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was regulated by a different process (In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)).

	
Allowable Subject Matter
Claim(s) 1 is allowed.

Claim(s) 3-9 depend from claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745